NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JAVIER ALBERTO MENJIVAR-PALMA,                   No.   20-71580

                Petitioner,                      Agency No. A209-396-173

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Javier Alberto Menjivar-Palma, a native and citizen of Honduras, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review de novo the legal question

of whether a particular social group is cognizable, except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review for substantial evidence the agency’s factual findings. Id. at 1241. We

deny the petition for review.

      The agency did not err in concluding that Menjivar-Palma did not establish

membership in a cognizable particular social group based on his resistance to

gangs. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to

demonstrate membership in a particular social group, “[t]he applicant must

‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))).

      Substantial evidence supports the agency’s determination that Menjivar-

Palma otherwise failed to establish that the harm he experienced or fears was or

would be on account of a protected ground, including a political opinion. See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”); Barrios v. Holder, 581 F.3d 849,


                                          2                                     20-71580
856 (9th Cir. 2009) (rejecting political opinion claim where petitioner did not

present sufficient evidence of political or ideological opposition to the gang’s

ideals or that the gang imputed a particular political belief to the petitioner).

      In his opening brief, Menjivar-Palma does not raise any arguments

challenging the agency’s dispositive determination that he failed to establish the

harm he experienced or fears from his uncle was or would be on account of a

protected ground. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996) (issues not specifically raised and argued in a party’s opening brief are

waived).

      Thus, Menjivar-Palma’s asylum and withholding of removal claims fail.

      Menjivar-Palma also does not challenge, and therefore waives, the agency’s

denial of CAT relief. See Martinez-Serrano, 94 F.3d at 1259-60.

      We reject as unsupported by the record Menjivar-Palma’s contentions that

the agency failed to consider evidence or otherwise erred in its analysis of his

claims.

      The temporary stay of removal remains in place until the issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                           3                                        20-71580